Brown, J.
¶20 (dissenting) — Considering RCW 9.94A-.760(4)’s instruction to allow an extension for enforcement of legal financial obligations “at any time during the ten-year period following the offender’s release from total confinement,” and considering Frank Havens’s admission he spent 12 months in prison for this crime, Clerk’s Papers at 22, 63, I would remand for the trial court to accurately determine the release date. Alternatively, I would affirm because the legislature clearly intended under these circumstances to authorize the trial court to extend jurisdiction, and because any error was harmless given the trial court intended to extend jurisdiction, albeit on other grounds. Therefore, I respectfully dissent.